DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. However, the amendments submitted on 07/28/2021 have not place the claims in condition for allowance based on the newly applied reference. 
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 12, 13, 15, 21, 22-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (US 20090085706) in view of Nikitin et al. (US 20090189816).
Regarding claim 1:
Baarman et al. disclose (in Figs. 1A, 1B and 1C) a first antenna (20), comprising: at least two conductor layers (14A-14D), each of the at least two conductor layers (14A-14D) comprising a respective conductive trace that is arranged in a multi-turn coil configuration (See Fig. 1B), and has a conductor thickness and a conductor skin depth residing within the conductor thickness, wherein the conductor thickness is about the same or greater than a skin depth thickness (Para. 0003, Lines 1-9); at least one insulator layer (16A-16C) separating two of the at least two conductor layers (14A-14D) to form an antenna structure (12) having a plurality of alternating layers of the at least two conductor layers and the at least one insulator layer (See Fig. 1B) such that the respective coil traces arranged in the multi-turn coil configurations are on different sides of the insulator layer (16A-16C; See Figs.), wherein the antenna structure (12) is configured for wireless receipt of power and data via near-field inductive coupling within at least one given frequency range such that (Para. 0002, Lines 1-3).

Nikitin et al. disclose the first antenna (170a) is in a near field of a second antenna (170b) that is configured for wireless transmission of electrical energy and data via near-field inductive coupling within the at least one given frequency range (Para. 0004, Lines 1-6), the antenna structure (defined by 170a) is capable of receiving electrical energy and data from the second antenna (170b; Para. 0102, Lines 21-24).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antennas for near field coupling as taught by Nikitin et al. into the device of Baarman et al. for the benefit of allowing wirelessly communication over relatively short distances so as to enjoy the performance advantages of both while dramatically reducing the cost and complexity of having two separate systems (Para. 0011, Lines 1-8).
Regarding claim 2:
Baarman et al. disclose the at least two conductor layers (14A-14D) are connected by a connector (40; Para. 0040, Lines 8-12).
Regarding claim 3:
Baarman et al. disclose at least one of the at least two conductor layers (14A-14D) comprises at least one of a conductive tape, a conductive ribbon, or a deposited metal (Para. 0045, Lines 12-14).
Regarding claims 7-9:
Baarman et al. is silent on that the at least one given frequency range comprises a first and second frequency, and wherein the first antenna is configured to receive one or both of the power or the data at the second frequency that is different than the first frequency as required by claim 7; he at least one given frequency range 1s between about 10 kHz and about 50 MHz as required by claim 8; and at least one-given frequency range is between about 50 MHz and about 10 GHz.
Nikitin et al. disclose wherein the at least one given frequency range comprises a first and second frequency, and wherein the first antenna is configured to receive one or both of the power or the data at the second frequency that is different than the first frequency (Para. 0005, Lines 1-4; Para. 0085, Lines 1-
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the frequency ranges associated with data and electrical energy and implementing the sizes for resonance at the frequency ranges for the benefit of performance at both near-field and far- field devices (Para. 0008, Lines 4-6).
Regarding claim 12:
Baarman et al. disclose the antenna (12) multi-turn coil configuration of each respective conductive trace has a shape selected from a group consisting of a spiral (Para. 0004, Lines 4-7).
Regarding claim 13:
Baarman et al. disclose the at least two conductor layers (14A-14D) are each composed of an electrically conductive material (Para. 0005, Lines 8-11; Para. 0040, Lines 3-4).
Regarding claim 15:
Baarman et al. disclose the at least one insulator layer (16A-16C) is composed of an electrically insulative material (Para. 0040, Lines 3-6).
Regarding claim 21:
Baarman et al. disclose in Figs. 1A, 1B, 1C and 6) a first antenna (20), comprising: at least two conductor layers (16A-16D), each of the at least two conductor layers (16A-16D) comprising a respective conductive trace that is arranged in a multi-turn coil configuration (See Fig. 1B), and has a conductor thickness and a conductor skin depth residing within the conductor thickness, wherein the conductor thickness is about the same or greater than a skin depth thickness (Para. 0003, Lines 1-9); at least one insulator layer (16A-16C) separating two of the at least two conductor layers (16A-16D) to form an antenna structure (12) having a plurality of alternating layers (See Figs.) of the at least two conductor layers (16A-16D) and the at least one insulator layer (16A-16C) such that the respective coil traces arranged in the multi-turn coil configuration are on different sides of the insulator layer (16A-16C; See Figs.), wherein the antenna structure (12) is configured for wireless receipt of power or data via near-field inductive coupling within at least one given frequency range such that (Para. 0002, Lines 1-3), and at 
Baarman et al. is silent on that the first antenna is in a near field of a second antenna that is configured for wireless transmission of power and data via near-field inductive coupling within the at least one given frequency range, the antenna structure is capable of receiving power and data from the second antenna.
Nikitin et al. disclose the first antenna (170a) is in a near field of a second antenna (170b) that is configured for wireless transmission of electrical energy and data via near-field inductive coupling within the at least one given frequency range (Para. 0004, Lines 1-6), the antenna structure (defined by 170a) is capable of receiving electrical energy and data from the second antenna (170b; Para. 0102, Lines 21-24).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antennas for near field coupling as taught by Nikitin et al. into the device of Baarman et al. for the benefit of allowing wirelessly communication over relatively short distances so as to enjoy the performance advantages of both while dramatically reducing the cost and complexity of having two separate systems (Para. 0011, Lines 1-8).
Regarding claim 22:
Baarman et al. disclose the input (defined by S1) or the output (defined as S78) of the at least two conductor layers (16A-16D) comprises a terminal (Para. 0049, Lines 5-7).
Regarding claim 23:
Baarman as modified is silent on that at least one of the at least two connectors comprises a length less than wavelength/10.
Accordingly, it would have been an obvious matter of design consideration to size the connectors to have a length less than wavelength/10 since the connector sizes are additional resonant wavelengths to the antenna element to achieve an overall antenna structure at the targeted wavelength knowing that antennas are always frequency-scaled and sized to particular operating frequencies determined by their wavelengths especially since it has been held that where the general conditions of a claim are disclosed In re Aller, 105 USPO 233 (CCPA 1955).
Regarding claim 24:
Baarman et al. disclose at least one of the at least two connectors (40) is selected from the group of consisting of a wire (Para. 0049, Lines 18-27).
Regarding claim 26:
Baarman et al. disclose the at least two conductor layers (16A-16D) are electrically connected in parallel (Para. 0008, Lines 5-8).
Regarding claim 27:
Baarman et al. disclose at least one connector (40) electrically connecting the at least two conductor layers (16A-16D), wherein the at least one connector (40) is located at an input (defined by S1) or an output (defined by S78) of the at least two conductor layers (16A-16D).
Regarding claim 28:
Baarman et al. disclose the input (defined by S1) or the output (defined by S78) of the at least two conductor layers (16A-16D) comprises a terminal (Para. 0049, Lines 5-7).

Claims 10 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (US 20090085706) in view of Nikitin et al. (US 20090189816) as applied to claim 1 and further in view of He (US 20040118920).
Regarding claim 10:
Baarman as modified is silent on that the first antenna further comprises an identification code associated with the first antenna such that, when the identification code is transmitted from or received by the first antenna, the first antenna is activated to receive one or both of the electrical energy or the data.
He disclose (in Figs. 2, 4 and 5) the obviousness of having an antenna (426 inside 12) having an identification code such that the antenna is activated by the code and reads data (Para. 0006, Lines 11-18).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the an identification code as taught by He into the RFID antenna of modified 
Regarding claim 14:
Baarman as modified is silent on that the data is either encoded or decoded to represent an alpha numeric string, an ASCII string, a binary code, or combinations thereof.
He discloses that the data may be encoded or decoded to represent an alpha numeric string, an ASCII string, a binary code, or combinations thereof (Para. 0080, Lines 7-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement string of symbols by using any of alpha numeric string, or combinations thereof as taught by He (Para. 0082, Lines 5-11) into the identification code of the RFID of modified Baarman for the benefit of generated textual characters that correspond to the respective symbols and/or characters included in the string of symbols and/or characters included in the code (Para. 0082, Lines 16-19).

Claims 6, 16, 17, 19, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (US 20090085706) in view of Nikitin et al. (US 20090189816) as applied to claims 1 and 21 and further in view of Yungers (US 20070020969).
Regarding claim 6:
Baarman as modified is silent the data comprises at least one of an electric signal, an electrical current, or an electrical voltage.
Yungers discloses the data comprises at least one of an electric signal, an electrical current, and an electrical voltage (Para. 0007, 0011, 0012, 0014, 0036; Claims 1, 10, 17, 20, 25, 27, 36 and 39).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the data to comprise at least one of an electric signal, an electrical current, and an electrical voltage as taught by Yungers into the modified device of Baarman for the benefit of using the antenna system  in many applications requiring a short-range wireless communication or sensing link, such as RFID systems, badge readers, contactless connectors, proximity sensors, and short-range data links (See Abstract; Para. 0006, Lines 3-7; Para. 0028, lines 3-7).
Regarding claim 16:

Yungers discloses the data comprises a sequence of electrical voltages, electrical currents or combinations thereof (Para. 0007, 0011, 0012, 0014, 0036; Claims 1, 10, 17, 20, 25, 27, 36 and 39).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the data to comprise at least one of an electric signal, an electrical current, and an electrical voltage as taught by Yungers into the modified device of Baarman for the benefit of using the antenna system  in many applications requiring a short-range wireless communication or sensing link, such as RFID systems, badge readers, contactless connectors, proximity sensors, and short-range data links (See Abstract; Para. 0006, Lines 3-7; Para. 0028, lines 3-7).
Regarding claim 17:
Baarman as modified is silent on that the first antenna is configured to exhibit a quality factor greater than about 50.
Accordingly, it would have been an obvious matter of design consideration to design an antenna structure with a quality factor greater than about 50 since factors for determining Q such as reduced or narrowed bandwidth, higher antenna loading, shortening the antenna structure; hence, using an antenna that is half a wavelength or quarter of a wavelength long over one that is the full wavelength of the intended signal frequency and for low frequencies, you have to use a 4 wavelength antenna simply due to the size, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 19:
Baarman as modified is silent on that the identification code comprises a digital data signal, an alpha numeric string, a binary code, an electrical power, an electrical voltage, an electrical current, or combinations thereof.
Yungers discloses the identification code comprises a digital data signal, an alpha numeric string, a binary code, an electrical power, an electrical voltage, an electrical current, or combinations thereof (Para. 0007, 0011, 0012, 0014, 0036; Claims 1, 10, 17, 20, 25, 27, 36 and 39).

Regarding claim 20:
Baarman as modified is silent on that a circuit configured to control the first antenna is electrically connected thereto.
Yungers discloses a circuit configured to control the first antenna is electrically connected thereto (Para. 0003, Lines 1-6; Para. 0030, Lines 3-9 - possessing a modulating circuit to modulate antenna signals).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a circuit to control the first antenna as taught by Yungers into the modified device of Baarman for the benefit of modulating the coupled electromagnetic field according to an established communication protocol (Para. 0030, Lines 7-9).
Regarding claim 25:
Baarman as modified is silent on that the at least twe connector (34 and 36) are selected from the group of consisting of a through-hole via, a buried via, a blind via, a laser-weld, a weld, a printed form, a solder, a braze, a sputter deposited form, and a wirebond.
Yungers discloses the at least two connector (34 and 36) are selected from the group of consisting of a through-hole via, a buried via, a blind via, a laser-weld, a weld, a printed form, a solder, a braze, a sputter deposited form, and a wirebond (Para. 0009, 0010, 0014, 0034, 0035).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the connectors as one of the a through-hole via, a buried via, a blind via, a laser-weld, a weld, a printed form, a solder, a braze, a sputter deposited form, and a wirebond as taught by Yungers into the modified device of Baarman for the benefit coupling the conductive layers for fabricating .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





BI

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845